                      KILPATRICK & ASSOCIATES, P.C.
                              Attorneys and Counselors at Law
                                 903 North Opdyke Road, Suite C
                                     Auburn Hills, MI 48326
                                     Phone: (248) 377-0700
                                      Fax: (248) 377-0800
RICHARDO I. KILPATRICK
Keith G. Reid                                                     615 Griswold, Suite 1305
Michael T. Brown                                                    Detroit, MI 48226-3985
Reema Samman
Donovan Johnson



January 24, 2019

Clerk of the Court                                            Sent via email and first class mail
United States Bankruptcy Court
Eastern District of Michigan
211 W. Fort Street
Detroit, MI 48226

Re:                             Noel Ravenscroft (P77729)

Dear Sir or Madam,

Effective January 1, 2019, Noel Ravenscroft is no longer with Kilpatrick & Associates, P.C.
Please reassign all the cases on the system assigned to Noel Ravenscroft for Kilpatrick &
Associates, P.C. to Michael T. Brown.

Please contact me if you have any questions.

Very truly yours,

Richardo I. Kilpatrick
Richardo I. Kilpatrick

RIK/kss




      18-48460-tjt   Doc 71    Filed 01/24/19   Entered 01/24/19 14:42:25       Page 1 of 1
